Citation Nr: 0812803	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-17 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
At Law


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to September 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that an earlier December 2001 rating decision 
ruled the veteran was not competent to handle disbursement of 
his funds.  The veteran did not appeal the rating decision.  
The appellant was subsequently appointed as the veteran's 
guardian.  

In September 2006, the appellant testified at a video 
conference hearing at the RO before the undersigned Veterans 
Law Judge.  A transcript of that hearing has been associated 
with his claims folders.  

In an April 2007 decision, the Board denied the claim of 
entitlement to an increased disability rating for a bipolar 
disorder.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a September 2007 order, granted a Joint Motion for Remand, 
remanding the case for compliance with the terms of the joint 
motion.  

During the September 2006 video conference hearing, the 
appellant appears to raise claims of entitlement to service 
connection for multiple disabilities, to include anoxic 
encephalopathy, as secondary to the veteran's service-
connected bipolar disorder.  There is no indication that the 
RO has had an opportunity to take any action on these claims. 
These issues are referred to the RO for initial development 
and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran's most recent VA treatment 
records are dated in April 2005.  Copies of any available VA 
records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  These treatment records should be associated 
with the claims file.  38 U.S.C. § 5103A (West 2002).  

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

Although the veteran underwent a thorough VA psychiatric 
examination in February 2004, evidence from private treating 
facilities was subsequently submitted, including several 
psychological and psychiatric evaluations.  These evaluations 
show the veteran had physical and psychiatric symptoms 
attributed to his 2001 anoxic encephalopathy.  A July 2006 
private physician examiner further opined that the veteran's 
anoxic encephalopathy episode was a direct result of his 
service-connected bipolar disorder.  As noted above, the 
appellant has raised the issue of entitlement to service 
connection for residuals of the anoxic episode on a secondary 
basis.  These relevant psychological and psychiatric 
evaluations were not available for review by any VA 
psychiatric examiner.  Moreover, while the February 2004 VA 
examiner noted that the veteran's bipolar disorder was under 
good pharmacological control, the evaluation reports did not 
differentiate the symptoms associated with the veteran's 
nonservice-connected residuals of anoxic encephalopathy from 
those associated with his service-connected bipolar disorder 
and provided an overall Global Assessment of Functioning 
(GAF) of 28, indicative of serious impairment.  The Board 
finds that the veteran should be provided another VA 
psychiatric examination.  The psychiatrist should review the 
evidence of record, and specifically differentiate, to the 
extent possible, between the psychiatric symptoms 
attributable to the veteran's service-connected bipolar 
disorder and those associated with his nonservice-connected 
residuals of anoxic encephalopathy.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from April 2005 to the 
present, and associate the records with 
the veteran's claims files.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and extent of any 
current bipolar disorder found to be 
present.  The claims files must be made 
available to and reviewed by the examiner 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included in the 
examination report.  All indicated studies 
should be performed, to include a full 
psychological evaluation.  Based on the 
medical findings and a review of the 
claims folders, the examiner is asked to 
render an opinion as to what effect the 
service-connected bipolar disorder has on 
the veteran's social and industrial 
adaptability.  The examiner should 
specifically distinguish these symptoms 
and pathology from the veteran's 
nonservice-connected residuals of anoxic 
encephalopathy, if possible and assign a 
Global Assessment of Functioning (GAF) 
score pertaining to the veteran's bipolar 
disorder only.  If the psychiatrist cannot 
differentiate between symptoms due to 
bipolar disorder and symptoms due to the 
veteran's nonservice-connected residuals 
of anoxic encephalopathy without resorting 
to speculation, he or she should so state.  
The psychiatrist is also asked to provide 
a rationale for any opinion expressed.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the appellant and his representative.  
After the appellant and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



